Citation Nr: 0726290	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-07 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to October 
1992.  He has recognized service in Southwest Asia during the 
Persian Gulf War.    

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2006, the Board remanded this matter to afford the 
veteran the opportunity to have a personal hearing.  The 
veteran has had a personal hearing, and the matter has been 
returned to the Board.

In November 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2006).

In view of the holding to reopen the instant claim and 
consider the matter on the merits, the issues have been 
recharacterized as set forth on the title page.


FINDINGS OF FACT

1.  Service connection for a skin disorder, to include as due 
to an undiagnosed illness, was denied in a December 2003 
rating decision.  The veteran was notified of this decision 
and of his appeal rights at that time and did not appeal the 
decision.  It has been held that there is a diagnosis for the 
skin disorder, so it is not a result of an undiagnosed 
illness, and that it was not shown in service, nor is it 
shown to be related thereto.

2.  The evidence received since the December 2003 rating 
action raises a reasonable possibility of substantiating the 
claim.
    
3.  A current skin disorder has not been shown to be causally 
or etiologically related to the veteran's military service or 
event or occurrence therein.


CONCLUSIONS OF LAW

1.  A December 2003 rating action denying the veteran's claim 
for entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 
(2006).

2.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness, has been received 
since the December 2003 rating action.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  The criteria for service connection for a skin disorder 
have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1117, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

Initially, it must be noted that during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established new 
requirements regarding the VCAA notice and reopening claims.  
The veteran's claim regarding his skin disorder is a 
previously-denied claim, and thus the holding in this case 
would apply to this claim.  The Court held that the VCAA 
notice must include the bases for the denial in the prior 
decision and describe what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  The Board notes that it is reopening 
the claim for entitlement to service connection for a skin 
disorder, which is a favorable determination.  Therefore, it 
need not go into whether VA has met its duties to notify the 
veteran in connection with this portion of the claim.   

By letter dated in September 2004, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The September 2004 notification letter to 
the veteran did not include the last two elements; however, 
the Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Furthermore, the veteran was 
given notice as to degrees of disability and effective dates 
in an April 2006 letter.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record private medical 
records, VA treatment records, service medical records, 
pictures, and hearing transcripts.  A VA examination was 
provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).
II. New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  
38 U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. § 3.317(a)(1) 
(2006).

The veteran contends that he developed a skin disorder as a 
result of his service, to include as due to an undiagnosed 
illness.

Service connection for a skin disorder was denied by the RO 
in a December 2003 rating decision.  The relevant evidence of 
record at that time was service medical records, VA treatment 
records, and private medical records.  The veteran was given 
notice of this decision and his appellate rights.  He did not 
file a notice of disagreement with this decision; thus it has 
become final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 
20.302. 

Since the December 2003 decision, the veteran has submitted 
new evidence, including VA and private medical records 
showing treatment for a skin disorder.  For example, a March 
2004 VA outpatient report shows an assessment of generalized 
rash.  These reports relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for a skin disorder.  See 38 C.F.R. 
§ 3.156(a).  One of the bases for the denial of service 
connection for a skin disorder in December 2003 was that the 
veteran had not submitted evidence of any undiagnosed skin 
disorder manifesting after the veteran's active military 
service.  Therefore, this evidence establishes a new fact and 
cures the defect of the specified basis for the denial of 
service connection, and thus constitutes new and material 
evidence.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim 
is reopened.  As the RO has considered the matter on the 
merits, the Board may proceed to the merits without prejudice 
to the appellant.  See Bernard, 4 Vet. App. 384.

III. Service Connection  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as purpura 
idiopathic, hemorrhagic, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  
38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes: (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. 
§ 3.317(a)(2)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6 month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
Id.  A disability referred to in this section shall be 
considered service connected for the purposes of all laws in 
the United States.  38 C.F.R. § 3.317(a)(6).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from service in 
the Southwest Asia theater of operations during the Persian 
Gulf War and the onset of the illness; or (3) the illness is 
the result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).   
 
With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Undiagnosed Illness

The evidence of record shows that the appellant is a veteran 
of the United States Marine Corps with service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The veteran's skin disorder also qualifies as a chronic 
disability.  See 38 C.F.R. § 3.317.  However, the veteran's 
claim for service connection under the theory that his skin 
disorder is due to an undiagnosed illness must fail as the 
veteran has clear diagnoses.  See id.  

Outpatient VA medical records from March 2004 show that the 
veteran had a generalized rash with a questionable diagnosis.  
In April 2004, the veteran was hospitalized after reporting 
to the emergency room with abdominal pain.  On entry, it was 
noted that the veteran had a severe diffuse rash for the past 
two to three weeks.  After multiple examinations, and a liver 
biopsy, the veteran was diagnosed with Henoch-Schönlein 
Purpura.  Other medical records show diagnoses of seborrheic 
dermatitis (1995 private medical records, August 1998 VA 
examination, July 1998 dermatology consultation, and 2005 VA 
outpatient treatment reports); urticaria (1997 VA outpatient 
treatment reports and VA Persian Gulf War Registry 
Examination); folliculitis (1998 dermatology consultation), 
keratosis pilaris (2000 private medical records), and acne of 
the posterior thorax (2005 VA outpatient treatment reports).  

The clinical evidence of record reflects that the veteran has 
diagnosed skin disorders.  As the veteran's skin disorders 
can be attributed to known clinical diagnoses, the Board 
finds that the provisions of 38 C.F.R. § 3.317 are not met in 
this instance.  Therefore, the veteran is not entitled to 
service connection for a skin disorder as a result of an 
undiagnosed illness.  




B. Direct Service Connection

The veteran has asserted that he has a current skin disorder 
as a result of his active service in the United States Marine 
Corps.

The veteran has submitted medical evidence showing recent 
diagnoses of Henoch-Schönlein Purpura and seborrheic 
dermatitis; therefore, the only remaining question is whether 
or not the veteran's current skin disorders are a result of 
his active military service.  After a careful review of the 
evidence, the Board finds that the preponderance of such is 
against a finding that any continuing skin disorder was 
incurred in or aggravated by service.  

The veteran has submitted service medical records from May 
1992 showing a diagnosis of questionable scabies.  These 
reports were written by an "HM3" in the United States Navy.  
The Board associates "HN3" with the rating of Hospital 
Corpsman Third Class, and not a physician.  The Corpsman 
reported the veteran as having multiple unknown marks.  
Specifically, linear striae-like lesions bilaterally on the 
lower abdomen.  Subsequent to this report, in October 1992 
(the same month the veteran was released from active duty), 
the veteran was sent for a dermatology consultation.  Service 
medical records show that the veteran was examined by an 
individual with the title "CAPT MC USN," which the Board 
associates as identifying a Captain in the United States Navy 
Medical Corps; a physician.  The physician diagnosed the 
veteran with benign striae.  He noted that the veteran 
noticed small linear areas on his abdomen five months ago 
that progressed and widened.  The reported initial onset and 
symptoms matches with the report by the Corpsman in May 1992.  
The Board gives the diagnosis by the Captain more probative 
value as the Corpsman is more than likely not a physician.  
The Board does not associate benign striae with the skin 
problems the veteran currently experiences.   

In October 1990, before the veteran was deployed to Southwest 
Asia, he reported a rash on his chest with symptoms being 
present for over a year.  He reported that the symptoms come 
and go.  The assessment given was "pityriasis rosea vs. 
tinea corporis."  The veteran was given medication and told 
to return to the clinic if the rash was not better in a week.  
There are no further entries regarding this rash in the 
veteran's service medical records.  

The veteran was given a VA examination in April 1993, 
approximately 6 months after his separation from service.  At 
this examination, the veteran's skin was reported as being 
normal.  There is no competent medical evidence showing that 
the veteran's reported rash continued in service or beyond, 
indeed, the April 1993 VA examination report supports the 
opposite conclusion.  Furthermore, there is no competent 
medical evidence linking the veteran's more recently 
diagnosed seborrheic dermatitis or Henoch-Schönlein Purpura 
to the rash he experienced in service.  

At the veteran's personal hearing, he testified that his skin 
problems in service had not cleared up or fully resolved at 
the time of his separation.  The veteran's wife testified 
that the veteran started having problems with his skin the 
month he came back from Southwest Asia.  While the veteran 
and his wife could report the existence of certain symptoms 
of a skin disorder, as lay persons without the appropriate 
medical training and expertise, they are simply not competent 
to provide a probative opinion on a medical matter, to 
include the diagnosis of a specific disability or the origins 
of a specific disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), (citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992)); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

The Board gives more probative value to the reported findings 
from the April 1993 VA examination, showing normal skin at 
that time, than to the veteran and his wife's statements many 
years later.  The findings from April 1993 were made 
contemporaneously with an examination for the purpose of 
medical diagnosis and therefore carry more probative value.  
The April 1993 medical examination report supports a finding 
that the veteran did not have a continuing skin disorder 
since service, and that purpura idiopathic, hemorrhagic, did 
not manifest to a compensable degree within one year of the 
veteran's release from active military service.

In sum, the preponderance of the competent evidence is 
against a finding of any continuing in-service skin disorder; 
purpura idiopathic, hemorrhagic, within one year of the 
veteran's discharge from service; and a nexus between the 
post service diagnoses of seborrheic dermatitis and Henoch-
Schönlein Purpura, and service.  For all the reasons above, 
service connection is denied, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence having been submitted, the petition 
to reopen the claim for service connection for a skin 
disorder, to include as due to an undiagnosed illness, is 
granted.  

Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


